Citation Nr: 1300381	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals, post operative arthroplasty, right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012 the Board remanded the case for further development.


FINDINGS OF FACT

1. There is no loss of the humeral head or nonunion of the shoulder joint or fibrous union of the humerus, and movement remains possible in all planes of motion of the right shoulder.

2. The rating schedule for evaluation of shoulder disabilities is adequate for application to the Veteran's claim.

3.  The Veteran's service-connected disability does not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for residuals, post operative arthroplasty, right shoulder, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2012).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A number of letters dated between February 2008 and April 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claims for increased ratings including TDIU.  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted  in November 2007 and April 2012.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Shoulder Disability Rating

The Veteran underwent a VA examination of his right shoulder in November 2007. The Veteran said that he had to sleep on the couch at a 45 degree angle because of pain in the shoulder and that it had gotten progressively worse since onset. The Veteran reported complaints of the right shoulder giving way and having instability, pain, and weakness.  He reported that flare-ups occurred on a weekly basis and lasted three to seven days, during which time the Veteran was unable to use the right arm. 

On examination, flexion (forward elevation) was 0 to 74 degrees against gravity with pain beginning at 15 degrees. Passive flexion was 0 to 100 degrees with pain beginning at 15 degrees, and was 0 to 55 degrees after repetitive use.  Abduction was 25 to 48 degrees against gravity with pain beginning at 35 degrees, and passive abduction was 25 to 60 degrees with pain beginning at 35 degrees.  External rotation was 0 to 50 degrees active motion and 0 to 70 degrees passive motion, with pain beginning at 50 degrees for both active and passive.  Internal rotation was 0 to 70 degrees active motion with no pain and 0 to 80 degrees passive motion with pain at 80 degrees.  There was no additional limitation of repetitive use for abduction, external rotation, or internal rotation.

There were no recurrent shoulder dislocations, inflammatory arthritis, or ankylosis. The examiner noted bony joint enlargement, crepitus, deformity, tenderness, painful movement, weakness, and guarding of movement. The right shoulder had 3/5 (active movement against gravity) motor strength. 

The diagnosis was right shoulder traumatic degenerative joint disease of the acromioclavicular (AC) and glenohumeral joints, status post arthrodesis due to repetitive posterior dislocations, right bicep tendon rupture, and mild chronic subluxation of the humeral head, causing residual loss of motion, weakness, and deformity.  The Veteran stated that he had been unable to work in the past two years secondary to right shoulder issues.  He had compensated for his right shoulder problems by using the left arm and shoulder for activities of daily living. The examiner wrote that the Veteran was unable to do any sports/exercise using the upper body due to the right shoulder.

The report of an April 2012 VA examination of the right shoulder diagnosed the right shoulder disability as (1) injury to right shoulder and (2) mild post traumatic arthritis right shoulder on imaging.  The Veteran reported complaints of a constant ache at the AC joint area but no active inflammation and no flares of the right shoulder.  The Veteran was currently working full-time as a security guard and had quit a prior job that required heavy lifting.  The report notes that the Veteran had a history of surgical repair for dislocation of the right shoulder in 1974, with residual 18 centimeters scar that was nontender and did not limit function.   

On examination, range of motion studies of the right shoulder showed the following ranges of motion with normal endpoint in parentheses: flexion to 120 degrees (180), with no objective evidence of painful motion; abduction to 90 degrees (180), with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, after which, flexion was to 120 degrees and abduction was to 90 degrees.  He did not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  The Veteran had external rotation from zero to 90 degrees, including after three repetitive motions, with no pain; and internal rotation from zero to 45 degrees, including after three repetitive motions, with no pain.  There was no evidence of muscle weakness or wasting or atrophy in any area of the shoulder girdle.

The examiner found that the Veteran did have functional loss/impairment of the right shoulder resulting in less movement than normal.  The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulder or guarding.

The Veteran had an AC joint condition the examiner identified as postsurgical resection of the distal clavicle and imaging evidence of degenerative arthritis at the AC joint.   

On muscle strength testing the Veteran had normal strength on abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation (shoulder joint).  Testing was negative for rotator cuff tendinopathy or tear, rotator cuff pathology including supraspinatis tendinopathy or tear, and for infraspinatus tendinopathy or tear.  The examiner was unable to perform lift-off subscapuloris test for subscapuloris tendinopathy or tear.  There was no history of mechanical symptoms (such as clicking or catching), or recurrent dislocation (subluxation).  Crank apprehension and relocation test was negative.  There was no tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  The report noted that there were no painful or unstable scars, or scars totaling more than 39 square centimeters/six inches.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  If the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility that different ratings may be warranted for different time periods.

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  
 
In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

The Veteran's right shoulder disability for residuals, post operative arthroplasty, is rated at 40 percent under 38 C.F.R. § 4.71a., Diagnostic Code 5201.  The veteran's right arm is his major upper extremity.  Diagnostic Code 5201 provides that limitation of motion of the major arm to 25 degrees from the side, warrants a 40 percent disability rating, the maximum rating assignable under that code for the major upper extremity.  38 C.F.R. § 4.71a., Diagnostic Code 5201.

 A disability rating in excess of 40 percent for shoulder and arm impairment is not provided under Diagnostic Code 5201 or under Diagnostic Code 5203 for impairment of clavicle or scapula.  

Diagnostic Code 5200 provides for the evaluation of a shoulder and arm disability if there is ankylosis of the scapulohumeral articulation, including a 50 percent disability rating for unfavorable ankylosis with abduction limited to 25 degrees from the side for the major arm and shoulder.  38 C.F.R. § 4.71a.  As there is no evidence of ankylosis, a higher rating under that code is not warranted. 

Diagnostic Code 5202 provides for evaluation of a shoulder and arm disability for other impairment of the humerus, including the following ratings for a major upper extremity shoulder condition: 50 percent rating for fibrous union of the humerus; 60 percent rating for nonunion of the humerus (false flail joint); and 80 percent rating for loss of head of the humerus (flail shoulder).  There is no evidence of any of these conditions and application of Diagnostic Code 5202 is not warranted.

At no time during the appeal period is there evidence of any other right shoulder symptomatology that would warrant a disability rating in excess of the currently assigned 40 percent based on range of motion, even with consideration of factors regarding functional loss due to pain, weakness, and other factors established under DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Veteran has not described any unusual or exceptional features associated with his right shoulder disability.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

The preponderance of the evidence is against the grant of a disability rating in excess of the existing 40 percent; there is no doubt to be resolved; and an increased rating is not warranted. 

II.  TDIU

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

The regulatory scheme for a TDIU provides both objective and subjective criteria. The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, if the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability. 38 C.F.R. § 4.16(b).  Consideration is given to the Veteran's background, including employment and educational history.  Id.

Service connection is in effect only for residuals, post operative arthroplasty, right shoulder, which is rated as 40 percent disabling.  Thus, the Veteran does not meet the minimum schedular threshold requirement of 60 percent or more to be considered for a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU may be awarded on an extra-schedular basis even if a Veteran fails to meet the applicable percentage standards under 38 C.F.R. § 4.16(a), if he is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).   

The RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As the Board cannot award a TDIU in the first instance, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2012).

In his February 2008 application claiming TDIU (VA Form 21-8940) the Veteran reported that he had two years of college education, and that his most recent employment was at Home Depot as a loader, and that that job ended in September 2006 when he was terminated due to disability.  At that time he was making $1600 per month.  He reported that the heavy lifting nature of the work caused him to have to take several days off due to pain and immobility in his right shoulder.  At the time of his application he reported he was unemployed.

On his September 2009 VA Form 9, the Veteran reported that he had been working for two years as a security guard at a chemical plant, and was currently earning $7.60 per hour.  Pursuant to an April 2012 Board Remand, the RO asked the Veteran to supply employment information in order to determine whether the Veteran's employment was more than marginal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Veteran did not reply to that request, and there is no evidence of record to support a finding that the Veteran's current earnings constitute marginal employment.    

During the most recent VA examination in April 2012 the Veteran reported that he was working full-time as a security guard, but had previously quit another job that required heavy lifting that he could not do.  The examination report shows that the examiner opined that the Veteran's shoulder condition impacted his ability to work.  The examiner explained that the Veteran was living alone, and drives, shops, and does his own self-care.  The examiner opined that the Veteran had maintained excellent muscle strength of the right shoulder girdle, and the musculature of the right shoulder appeared the same as that of the left shoulder.  

Based on the evidence discussed above, the Veteran's service-connected right shoulder disability does cause functional impairment.  He has problems with his right shoulder disability, but these factors are reflected in the current rating of 40 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disability may cause some economic inadaptability, this is taken into account in the assigned evaluation that is in effect.  

Given that the Veteran is employed, the right shoulder disability is not shown to cause the Veteran to be unemployable.  Referral of this claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disability alone is of sufficient severity to produce unemployability, so as to warrant a TDIU; there is no doubt to be resolved; and assignment of a TDIU is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for residuals, post operative arthroplasty, right shoulder, is denied.

Entitlement to a TDIU is denied. 




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


